Exhibit 10.4

 

LETTER AGREEMENT

 

[Date]

 

The Gannett Board of Directors has approved an award of restricted stock (or
deferred restricted stock if you have previously elected to defer this award) to
you under the 2001 Omnibus Incentive Compensation Plan, as set forth below.

 

This Letter Agreement and the enclosed Terms and Conditions effective as of
[date], constitute the formal agreement governing this award.

 

Please sign both copies of this Letter Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference. Until
further notice they will apply to any future grants you receive.

 

Restricted Stock Granted:

        Location:   

Board

Grant Date:

  

[Date]

         

 

Number of Shares:

 

Vesting Schedule:                                shares per month, commencing
[1st Month after Grant Date]

 

    

Gannett Co., Inc.

 

--------------------------------------------------------------------------------

  

By:

 

 

--------------------------------------------------------------------------------

Director’s Signature

       Roxanne V. Horning          Vice President/Compensationand Benefits

 



--------------------------------------------------------------------------------

RESTRICTED STOCK

 

TERMS AND CONDITIONS FOR DIRECTORS

 

Under the

 

Gannett Co., Inc.

 

2001 Omnibus Incentive Compensation Plan

 

These Terms and Conditions, dated [date], govern the grant of restricted stock,
including the deferred delivery of stock, (in both cases referred to as
“Restricted Stock”) under the 2001 Omnibus Incentive Compensation Plan (the
“Plan”) to Gannett directors (each a “Holder”), as set forth below. Terms used
herein that are defined in the Plan shall have the meaning ascribed to them in
the Plan. If there is any inconsistency between the defined terms of these Terms
and Conditions and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms herein.

 

1. Grant of Restricted Stock. Pursuant to the provisions of (i) the Plan, (ii)
the individual Letter Agreements governing each grant, and (iii) these Terms and
Conditions, the Company has granted to the Holder the number of shares of common
stock of the Company (“Common Stock”) in the applicable Letter Agreement and
subject to the restrictions set forth therein and in these Terms and Conditions.
If the Holder has previously made an election under the Company’s Deferred
Compensation Plan to defer receipt of the stock pursuant to this grant of
Restricted Stock, the issuance of shares pursuant to this grant will be deferred
in accordance with the Holder’s election and this grant will be deferred
Restricted Stock.

 

2. Forfeiture. Upon a Holder’s ceasing to be a Director of the Company for any
reason, any shares of Restricted Stock that remain unvested shall be forfeited
to the Company, or in the case of deferred Restricted Stock, shall not be
issued.

 

3. Delivery of Share Certificates. Certificates for vested shares will be
delivered to the Holder upon the Holder’s ceasing to be a Director of the
Company. In the case of the death of a Director during the term of his or her
directorship, certificates for vested shares will be delivered to the Holder’s
beneficiary in accordance with Section 11 of the Plan. In the case of deferred
Restricted Stock, certificates with regard to vested shares will be delivered to
the Holder in accordance with the Holder’s election under the Company’s Deferred
Compensation Plan, but no earlier than the termination of the Holder’s
directorship.

 

-2-



--------------------------------------------------------------------------------

4. Non-Assignability. Restricted Stock may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor be made subject
to execution, attachment or similar process until certificates for vested shares
have been delivered to the Holder upon the Holder’s ceasing to be a Director of
the Company.

 

5. Rights as a Shareholder. A Holder who has not elected deferred Restricted
Stock shall have the right to vote the shares of Restricted Stock and to receive
dividends on the Restricted Stock as of the grant date. In the case of deferred
Restricted Stock, the Holder shall have no rights as a shareholder until such
time as share certificates are issued in the name of the Holder in accordance
with the Company’s Deferred Compensation Plan. However, the Holder will be
credited with amounts equivalent to the dividends on the deferred Restricted
Stock pursuant to the Company’s Deferred Compensation Plan.

 

6. Discretionary Plan. The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time. With respect to the Plan, (a) each
grant of Restricted Stock is a one-time benefit which does not create any
contractual or other right to receive future grants of Restricted Stock, or
benefits in lieu of Restricted Stock; (b) all determinations with respect to any
such future grants, including, but not limited to, the times when Restricted
Sock shall be granted, the number of shares subject to each grant, and the times
when Restricted Stock becomes vested, will be at the sole discretion of the
Company; (c) the Holder’s participation in the Plan is voluntary; (d) the
Restricted Stock is not part of normal and expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payment,
bonuses, long-service awards, pension or retirement benefits, or similar
payments; and (e) the future value of the Restricted Stock is unknown and cannot
be predicted with certainty.

 

7. Section 83(b) Election. A Holder who elects to receive Restricted Stock that
is not deferred (i.e., does not make an election to defer this award under the
Company’s Deferred Compensation Plan) may wish to consider an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).
Under Section 83 of the Code, the fair market value of the Restricted Stock on
the date the forfeiture restrictions applicable to such shares lapse will be
reportable as ordinary income at that time. The Holder may elect to be taxed at
the time the Restricted Stock is acquired rather than when such shares cease to
be subject to such forfeiture restrictions by filing an election under Code
Section 83(b) with the Internal Revenue

 

-3-



--------------------------------------------------------------------------------

Service within thirty (30) days after the Grant Date. The Holder will have to
make a tax payment based on the fair market value of the shares on the grant
date. Holders of deferred Restricted Stock do not need to (and cannot) make
Section 83(b) elections.

 

8. Effect of Plan. The Plan is hereby incorporated by reference into these Terms
and Conditions, and these Terms and Conditions are subject in all respects to
the provisions of the Plan, including without limitation the authority of the
Committee to adjust awards and to make interpretations and other determinations
with respect to all matters relating to these Terms and Conditions, the
applicable Letter Agreements, the Plan, and awards made pursuant thereto. These
Terms and Conditions shall apply to grants of Restricted Stock made to the
Holder from the date hereof until such time as revised Terms and Conditions are
effective.

 

9. Notice. Notices hereunder shall be in writing and if to the Company shall be
addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107 and if to the Holder shall be addressed to the Holder at his or
her address as it appears on the Company’s records.

 

10. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 3 hereof, to the
heirs, legatees and personal representatives of the Holder.

 

11. Change in Control Provisions. Notwithstanding anything to the contrary in
these Terms and Conditions, the following provisions shall apply to the
Restricted Stock granted under the attached Letter Agreement:

 

(a) Definitions. As used in Article 15 of the Plan and in these Terms and
Conditions, a “Change in Control” shall mean the first to occur of the
following:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of

 

-4-



--------------------------------------------------------------------------------

directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or one of
its affiliates or (iv) any acquisition pursuant to a transaction that complies
with Sections 11(a)(iii)(A), 11(a)(iii)(B) and 11(a)(iii)(C);

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding

 

-5-



--------------------------------------------------------------------------------

Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

No Participant in the Plan who participates in any group conducting a management
buyout of Gannett under the terms of which Gannett ceases to be a public company
may claim that such buyout is a Change in Control under the Plan and no such
Participant shall be entitled to any payments or other benefits under the Plan
as a result of such buyout.

 

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, all shares of Restricted Stock shall become immediately fully vested.
The benefits that may accrue to the Holder under this Section may be affected by
the “Limited Vesting” provisions of Sections 15.3 and 15.4 of the Plan.

 

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by the Holder in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 11, whether or not
initiated by the Holder.

 

12. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

 

-6-